Case 8:20-cv-01320-TDC Document 62-1 Filed 06/10/20 Page 1 of 1



                             Exhibit Index
Ex. No. Exhibit Description                                  Date
  10    Risk Evaluation and Mitigation Strategies:           July 2019
        Modifications and Revisions, Guidance for Industry
  11    NDA Approval Memo                                    Sept. 28, 2000
  12    Approved Labeling Text                               Sept. 28, 2000
  13    Final Deemed REMS Review                             June 3, 2011
  14    Final REMS Review                                    Oct. 10, 2013
  15    Cross-Discipline Team Leader Review                  Mar. 29, 2016
  16    Summary Review                                       Mar. 29, 2016
  17    Labeling Comments Review                             Mar. 29, 2016
  18    REMS Modification Review                             Mar. 29, 2016
  19    Clinical Review                                      Mar. 29, 2016
  20    ANDA Approval Letter                                 April 11, 2019
  21    Single-Shared Mifepristone REMS                      April 11, 2019
  22    Korlym Label                                         Feb. 17, 2012
  23    Korlym Risk Management Review                        Jan. 27, 2012
  24    Korlym Summary Review                                Feb. 17, 2012
  25    H. Perkins Declaration                               June 10, 2020
